Cite as 2017 Ark. 303

                 SUPREME COURT OF ARKANSAS
                                        No.   CR-16-849

FREDERICK PENNINGTON, JR.                          Opinion Delivered   November 2, 2017

                                APPELLANT          APPEAL FROM THE PULASKI
V.                                                 COUNTY CIRCUIT COURT
                                                   [NO. 60CR-77-1939]
STATE OF ARKANSAS
                                                   HONORABLE HERBERT T.
                                   APPELLEE        WRIGHT, JUDGE

                                                   AFFIRMED.



                             JOSEPHINE LINKER HART, Justice

       This is a companion case to CR-17-144 and CR-17-143.1 We acknowledge that the

three cases are intertwined; however, we denied Pennington’s motion to consolidate the

appeals on April 6, 2017. Accordingly, all that is before us in this appeal is the validity of the

sentence in circuit court case No. 60CR-77-1939.

        Frederick Pennington, Jr., appeals from a Pulaski County resentencing order imposing

concurrent fifty-year sentences for two counts of aggravated robbery. Originally, Pennington

       1
        CR-17-144 corresponds to circuit court case No. 60CR-77-1934 in which
Pennington was originally sentenced to concurrent terms of life with the possibility of parole
for aggravated robbery and twenty years for first-degree battery. Pennington was resentenced
to 50 years for the aggravated robbery; the 20-year sentence for first-degree battery was not
altered because it was a legal sentence when it was originally pronounced. CR-17-143
corresponds to circuit court case No. 60CR-77-1933 in which Pennington received
concurrent life sentences with the possibility of parole for first-degree murder and aggravated
robbery. Pennington was resentenced to 20 years on the first-degree murder conviction with
30 years’ suspended imposition of sentence for the aggravated robbery. The sentences in
60CR-77-1933 were set to run consecutive to the sentences in 60CR-77-1939 and
60CR-77-1934.
                                    Cite as 2017 Ark. 303

had been sentenced to concurrent life sentences with the possibility of parole. When

Pennington committed these crimes, aggravated robbery was categorized as a Class A felony.

Ark. Stat. Ann. § 41-2102 (Repl. 1977). In 1977, Class A felonies were punishable by “not

less than five years nor more than fifty years, or life.” Ark. Stat. Ann. § 41-901 (Repl.

1977). On appeal, Pennington argues, as he does in CR-17-144 and CR-17-143, that the

circuit court erred in denying his request to run all of the sentences imposed on him on

resentencing concurrent to each other because, when the sentences were originally put into

execution in 1978, they were validly run concurrent to each other.

       We note, however, that due to our decision not to consolidate this appeal with CR-

17-144 and CR-17-143, the only sentencing order that we must consider in this case is the

order that relates to 60CR-77-1939. Like the sentences imposed in 1978, the new fifty-year

sentences were run concurrent to each other. Further, these sentences in 60CR-77-1939

were imposed prior to sentences pronounced in 60CR-77-1933. Only in 60CR-77-1933

did the issue arise whether the circuit court was authorized to hand down consecutive

sentences when concurrent sentences had previously been ordered. Accordingly, the issue

that Pennington raises on appeal does not directly relate to the case before us. Thus, because

there is no allegation of error in this case, we must affirm.

       Affirmed.

       William R. Simpson, Jr., Public Defender, by: Clint Miller Deputy Public Defender, for
appellant.

       Leslie Rutledge, Att’y Gen., by: Brooke Jackson Gasaway, Ass’t Att’y Gen., for appellee.




                                               2